1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      SHANA LEE MCCART-POLLAK,
4
                           Plaintiff,
5                                                       2:20-cv-01624-GMN-VCF
      vs.                                               ORDER
6     ONDEMAND DIRECT RESPONSE LLC,
      DELAWARE COMPANY; ON DEMAND
7
      DIRECT RESPONSE III LLC, DELAWARE
8
      COMPANY; BRETT SAEVITZON,
      INDIVIDUAL; CRAIG SHANDLER,
9     INDVIDUAL; JEFFREY MILLER,
      INDIVIDUAL; MARK MEYERS,
10    INDIVIDUAL; DOES 1-X;
      RPES BUSINESS ENTITITES –X,
11
                           Defendant.
12
            Before the Court are the Motions for Leave to Appear Telephonically (ECF No. 89, 90) and
13
     Plaintiff’s Motion to Continue Hearing (ECF No. 91).
14
            Accordingly,
15
            IT IS ORDERED that Plaintiff’s Motion to Continue Hearing (ECF No. 91) is GRANTED. The
16
     in-person hearing, on Shana Lee McCart-Pollak’s Request to Recuse the Honorable Magistrate Judge
17
     Ferenbach (ECF No. 76) and Motion to Extend the Discovery Deadlines (ECF No. 77), scheduled
18
     for 10:00 AM, August 6, 2021, is RESCHEDULED to in-person hearing at 11:00 AM, August 24, 2021,
19
     in Courtroom 3D.
20
            IT IS FURTHER ORDERED that the Motions for Leave to Appear Telephonically (ECF No. 89,
21
     90) are GRANTED. Mark Meyers and David Keith Dorenfield may appear by video conference.
22
            IT IS FURTHER ORDERED that local counsel for Defendants Brett Saevitzon and Craig Shandler
23
     must appear in person at the 11:00 AM, August 24, 2021, in Courtroom 3D.
24
            IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
25
     Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
1    conference hearing by noon, August 23, 2021.

2           IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

3           INSTRUCTIONS FOR THE VIDEO CONFERENCE

4           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

5    to the participants email provided to the Court.

6           • Log on to the call ten (10) minutes prior to the hearing time.

7           • Mute your sound prior to entering the hearing.

8           • Do not talk over one another.

9           • State your name prior to speaking for the record.

10          • Do not have others in the video screen or moving in the background.

11          • No recording of the hearing.

12          • No forwarding of any video conference invitations.

13          • Unauthorized users on the video conference will be removed.

14          DATED this 15th day of July, 2021.
                                                                  _________________________
15                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
